
	
		II 
		109th CONGRESS
		1st Session
		S. 459
		IN THE SENATE OF THE UNITED STATES
		
			February 18, 2005
			Mr. Chambliss (for himself and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To require a study and report regarding the designations and construction of a new interstate route
			 from Savannah, Georgia to Knoxville, Tennessee.
	
	
		
			1.
			Short title
			This Act may be cited as the Interstate 3/3rd Infantry Division Highway Initiation Act..
		
			2.
			Interstate 3/3RD Infantry Division Highway
			
				(a)
				Findings
				Congress finds that—
				
					(1)
					in accordance with the original purposes of the Dwight D. Eisenhower National System of Interstate
			 and Defense Highways, a direct interstate highway link between Fort
			 Gordon, Eisenhower Army Regional Medical Center, the Augusta Veterans
			 Administration Hospitals, Fort Stewart, Hunte­r Army Airfield, and the
			 Port
			 of Savannah would be in the strategic defense interest of the United
			 States;
				
					(2)
					eastern Georgia, western North Carolina, and the Great Smoky Mountains region of Tennessee are
			 underserved by north-south interstate highways, and would benefit
			 economically and through increased public safety by establishment of an
			 interstate highway extending from Savannah, Georgia to Knoxville,
			 Tennessee, following a route generally defined through Sylvania,
			 Waynesboro, Augusta, Lincolnton, Elberton, Hartwell, Toccoa, and Young
			 Harris, Georgia, and Maryville, Tennessee;
				
					(3)
					the United States Army 3rd Infantry Division of Fort Stewart, Georgia, provided the Tip of the Spear in the War on Terror in Iraq;
				
					(4)
					the soldiers of that Division sacrificed their blood and lives so that their fellow Americans may
			 live in peace and freedom;
				
					(5)
					the soldiers of that Division conquered Najaf, seized Saddam International Airport, and Saddam
			 Hussein’s palaces; and
				
					(6)
					those soldiers led the fighting on the day of Baghdad’s historic liberation.
				
				(b)
				Sense of Congress
				It is the sense of Congress that—
				
					(1)
					a new interstate highway designated as United States Interstate Route 3 should be constructed on the routes described in subsection (a)(2) between Savannah, Georgia and
			 Knoxville, Tennessee; and
				
					(2)
					that interstate highway should be known and designated as the 3rd Infantry Division Highway, in honor of the professionalism, heroism, and sacrifice of the men and women of the United States
			 Army 3rd Infantry Division in defending the freedom of the United States.
				
				(c)
				Study and report
				Not later than December 31, 2005, the Secretary of Transportation shall study and submit to the
			 appropriate committees of Congress a report on the steps and estimated
			 funding necessary to designate and construct a new interstate route for
			 the 3rd Infantry Division Highway, from Savannah, Georgia and Knoxville,
			 Tennessee (formerly the Savannah River Parkway in the State of Georgia),
			 as described in subsection (b).
			
